Citation Nr: 1735034	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-32 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for left lower extremity peripheral neuropathy.

2. Entitlement to service connection for right lower extremity peripheral neuropathy.

3. Entitlement to an effective date prior to October 8, 2010, for a grant of service connection for chronic venous insufficiency and vascular compromise; to include whether there is clear and unmistakable error in an April 1993 rating decision.


REPRESENTATION

Veteran represented by:	Shana M. Dunn, Attorney


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1961 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.

The Veteran originally claimed entitlement to service connection for chronic venous insufficiency and vascular compromise (then characterized as residuals of a broken/crushed left leg with circulation and vascular problems) in September 1992.  His claim was denied in an April 1993 rating decision.  The Veteran did not perfect a timely appeal, or submit new and material evidence within the prescribed time.  Consequently, the April 1993 rating decision is final.  The Veteran successfully reopened his claim in August 2010.  In an August 2011 rating decision, VA granted service connection for chronic venous insufficiency and vascular compromise, effective October 8, 2010.  The Veteran timely disagreed with the effective date assigned in the August 2011 rating decision.

The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (CAVC).  In September 2016, CAVC vacated and remanded the Board's decisions that found no clear and unmistakable (CUE) in an April 1993 rating decision that denied service connection for left circulatory and vascular problems and denied entitlement to an effective date prior to October 8, 2010, for a grant of entitlement to service connection for chronic venous insufficiency and vascular compromise.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.


FINDINGS OF FACT

1. The more probative evidence fails to demonstrate that the Veteran has left lower extremity peripheral neuropathy that is related to his active duty service.

2. The more probative evidence fails to demonstrate that the Veteran has left lower extremity peripheral neuropathy that is related to his active duty service.

3. The Veteran did not perfect a timely appeal for an April 1993 rating decision which denied service connection for chronic venous insufficiency and vascular compromise (then characterized as residuals of a broken/crushed left leg with circulation and vascular problems) and therefore it became final. 

4. In August 2010 the Veteran successfully reopened his claim for entitlement.

5. There was clear and unmistakable error in the April 1993 rating decision, which 
denied service connection for left circulatory and vascular problems. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

2. The criteria for the establishment of service connection for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

3. There is clear and unmistakable error in the April 1993 rating decision, which denied service connection for left leg circulatory and vascular problems.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (a) (2016).

4. Entitlement to an effective date prior to October 8, 2010, for a grant of entitlement to service connection for chronic venous insufficiency with vascular compromise is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Lower Left and Lower Right Extremity Peripheral Neuropathy

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  
 
For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they are manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

A review of the Veteran's service treatment records reveals no complaints or findings related to lower extremity peripheral neuropathy, and there is no competent evidence that the disorder was compensably disabling within one year of the Veteran's April 1964 separation from active duty service.  

The Veteran claimed entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include secondary to chronic vascular insufficiency, in a May 2012 letter.  The Veteran's VA outpatient treatment records note complaints of radiating bilateral lower extremity pain as early as April 2011.  

The Veteran was provided a VA examination in July 2012.  There, the examiner documented that the Veteran reported a history of symptoms due to peripheral neuropathy for the prior ten years.  Additionally, he noted, an August 2011 electromyography (EMG) study revealed that the Veteran had diabetic peripheral neuropathy.  The examiner opined that the Veteran's peripheral neuropathy is not caused by, a result of, or aggravated by the Veteran's military service, including his service connected post-phlebitic syndrome.  The examiner noted that a neurologist indicated that the condition was related to the Veteran's diabetes.  The examiner further stated that the neuropathy was similar in each leg, and if the service connected phlebitic syndrome were aggravating it, he would expect it to be worse on the corresponding side.  

The Veteran received VA outpatient treatment related to his bilateral lower extremity neuropathy, but no other opinions addressing the etiology of the disorder were provided.  The Board finds that the July 2012 opinion is adequate for the purpose of the adjudication of these claims.  The Board notes that there is no evidence that the Veteran's bilateral lower extremity peripheral neuropathy had its incurrence in service, therefore direct service connection is not warranted.  Additionally the more probative evidence is against a finding of secondary service connection. 

The Board has also considered the Veteran's statements regarding his bilateral peripheral neuropahty.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006), this instance, however, the Veteran is not competent to determine if his disability is secondary to another disability, as he does not have the requisite medical knowledge.  

Therefore, given the records before it, the Board finds that the evidence against the claims is more probative than the evidence in favor of the claims.  Therefore, the Veteran's claims for service connection for left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Earlier Effective Date--Chronic Venous Insufficiency and Vascular Compromise

There is no question that the April 1993 decision is final, as no timely appeal was filed.  An unappealed Board decision is final and may only be reversed or revised if CUE is found.  38 U.S.C.A. § 7111.  The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403 (b)(1).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403 (a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403 (c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403 (d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403 (e).  Further, the "benefit of the doubt" rule of 38 U.S.C.A. § 5107 (b) does not apply to a Board decision on a motion to revise a previous Board decision due to CUE.  38 C.F.R. § 20.1411 (a).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14. 

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404 (b).

In the April 1993 decision, the Board cited two reasons for its denial.  First, they found that there were "no x-rays confirming that there was a broken left leg and there is no indication of circulation or vascular problems of the left leg in service."  Second, they found that there was "no treatment for any left leg problems following service until February 1984, almost 20 years after service." 

Regarding the first reason for the denial, the evidence of record indicates the Veteran did suffer a broken left leg during service.  The medical treatment records from October 1963, indicate that during that year, the Veteran had a cast on his leg, and the Veteran's cast was shattered in an automobile accident.  Those same treatment records indicate the Veteran suffered with enlargement below the knee after his cast was shattered in the accident.  The Veteran was wearing a cast for his ankle.  While the record indicates "x-ray left leg", there is no leg x ray in the Veteran's file.  The April 1992 medical records, indicate the Veteran sustained a crush injury and fracture to his left leg in service.  The records indicate the Veteran had a swollen, tender left leg and ankle.  He received a diagnosis of deep vein thrombosis and cellulitis of the left leg.  The March 1962 medical records indicate the Veteran was hit by a reckless drunk driver, thrown out of the car, and injured his left knee. He had a cast placed on it.  Further, medical records from March 1978 demonstrate the Veteran did suffer from lower left leg problems prior to February 1984.

The Veteran argues that the April 1993 rating decision that denied him entitlement to service connection for left leg circulatory and vascular problems was clearly and unmistakably erroneous.  The Board agrees with the Veteran.  The evidence of the Veteran's left leg problems were in the record but, because the rating decision did not acknowledge or consider it in reaching its decision, the correct facts were not effectively before the adjudicator.  Regrettably, this means that the April 1993 rating decision was neither adequately supported by, nor consistent with the evidence of record.  Rather, based on a review of pertinent evidence, "reasonable minds" could only conclude that the Veteran was entitled to service for left leg circulatory and vascular problems, and that the original rating decision which ignored the evidence of the Veteran's injuries in service was flawed at the time it was made.  Under the circumstances, the rating decision of April 1993, was clearly and unmistakably erroneous in failing to consider the evidence of left knee injury in service which would have warranted service connection from September 30, 1992, the date of the original claim.  

As noted, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  As the April 1993 rating decision was clearly and unmistakably erroneous, the effective date should be the date of the original claim, September 30, 1992, since it was later than the diagnosis of chronic venous insufficiency and vascular compromise.  


ORDER

Entitlement to service connection for left lower extremity peripheral neuropathy is denied.

Entitlement to service connection for right lower extremity peripheral neuropathy is denied.

Entitlement to an effective date prior to October 8, 2010, for a grant of service connection for chronic venous insufficiency and vascular compromise; to include whether there is clear and unmistakable error in an April 1993 rating decision is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


